Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 3 of copending Application No. 16/064,730 (hereinafter Chae).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:
    
Regarding claims 1 and 2, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Chae by eliminating the elements and their functions of the claims as set forth below.
Claims 1 and 2 of Instant Application
Claim 1 of Chae
A method for a user equipment (UE) in a wireless communication system, comprising; 
selecting, by the UE, a SLSS ID from a first ID set except a second ID set; and transmitting, by the UE, the SLSS generated based on the SLSS ID,
wherein the second ID set includes a first SLSS ID and a second SLSS ID, wherein, based on that the UE has a first synchronization reference UE and receives a first SLSS on a first resource, the first SLSS ID is selected, wherein the first resource is for a 
wherein, based on that the UE has a second synchronization reference UE and receives a second SLSS on a second resource, wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE, the second SLSS ID is selected
wherein the first SLSS was generated based on third SLSS ID and was transmitted from the first synchronization reference UE.
(Claim 2)
the UE does not have synchronization reference UE and Global Navigation Satellite System (GNSS)/eNB as synchronization reference.
 transmitting a sidelink synchronization signal (SLSS) by a user equipment (UE) for Vehicle-to-Everything (V2X) sidelink communication in a wireless communication system, the method comprising:
selecting, by the UE having no synchronization reference UE and no Global Navigation Satellite Svstem(GNSS)/eNB as synchronization reference, a SLSS ID from a first ID set except a second ID set; and
of 169 which is configured to be used by the UE in a first state and a SLSS ID of 168 which is configured to be used by the UE in a second state,
wherein the first state is that the UE has a first synchronization reference UE and receives a first SLSS on a first resource, wherein the first resource is for a propagation of GNSS synchronization timing through an out of coverage UE,
wherein the second state is that the UE has a second synchronization reference UE and
receives a second SLSS on a second resource, wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE,
wherein the first SLSS was generated based on SLSS ID 0 and was transmitted from the first synchronization reference UE.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Xue by eliminating the italicized portion of limitation of claim 1.
Claims 3 and 4 are also rejected based on the same/similar rationale over claim 3 of Chae.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

 Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2017/0142703) in view of Yoon (US 2017/0289935).

Regarding claim 1, Xue discloses 
A method for a user equipment (UE) in a wireless communication system, comprising; selecting, by the UE, a SLSS ID from a first ID set  (par. 102: SLSS_net including identifiers (or identities) [0, 1, . . . , 167]; par. 103: An SLSS transmitted by an in-coverage UE is within the SLSS_net and indicated by an eNB) except a second ID set (par. 102: SLSS_oon including identifiers [168, 169, . . . , 335]; and 
transmitting, by the UE, the SLSS generated based on the SLSS ID (Fig. 5, par. 103: An SLSS transmitted by an in-coverage UE is within the SLSS_net and indicated by an eNB; par. 164: The UE-1 1402, which has become the SynRef UE, may transmit SLSS and an MTB-SL),
wherein the second ID set includes a first SLSS ID and a second SLSS ID (par. 102: SLSS_oon including identifiers [168, 169, . . . , 335]), wherein, based on that the UE has a first synchronization reference UE (Fig. 5 UE-4; par. 87: a UE-4 502 may be instructed to become a SyncRef UE by the eNB 500) and receives a first SLSS on a first resource, the first SLSS ID is selected (par. 77: In the out-of-coverage operation of FIG. 3B, there are two pre-configured synchronization resource units 310 and 312 every 40 ms; par. 103: an SLSS transmitted by an out-of-coverage UE is selected from the SLSS_oon; par. 115: when the SLSSID used by the selected SyncRef UE is included in the SLSSID set for the in-coverage case, the UE selects an SLSSID, which has an index larger by 168 than an index of an SLSSID of the selected SyncRef UE, from a set defined for an out-of-coverage case), 
wherein, based on that the UE has a second synchronization reference UE (Fig. 5 UE-5, par. 87: UE-5 504 may also be triggered by a RSRP threshold value condition so as to become a SyncRef UE) and receives a second SLSS on a second resource, the second SLSS ID is selected (par. 102: SLSS_oon including identifiers [168, 169, . . . , 335]; par. 103: an SLSS transmitted by an out-of-coverage UE is selected from the SLSS_oon; par. 115: when the SLSSID used by the selected SyncRef UE is included in the SLSSID set for the in-coverage case, the UE selects an SLSSID, which has an index larger by 168 than an index of an SLSSID of the selected SyncRef UE, from a set defined for an out-of-coverage case)
wherein the first SLSS was generated based on third SLSS ID (par. 321: In order to support GNSS or GNSS equivalent based operation, where the concept of separate SL IDs is not required since the whole network can be synchronized irrespective of a cell, a single SL ID can be reserved that is outside the range of the existing SL IDs for V2V and D2D … The SSSS for SL ID 0 can be used for GNSS operation, for example, since only a single SL ID is required; par. 322: Since synchronization sources within the same cell can be SFN accumulated, the D2D and V2V and was transmitted from the first synchronization reference UE (Fig. 5 UE-4; par. 164, 165: The UE-1 1402, which has become the SynRef UE, may transmit SLSS and an MTB-SL. The UE-2 1404, which has discovered the SLSS from the UE-1 1402, may be synchronized with the UE-1 1402 and then operate as the SynRef UE).
Xue discloses all the subject matter of the claimed invention with the exception of wherein the first resource is for a propagation of GNSS synchronization timing through an out of coverage UE, wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE. Yoon from the same or similar fields of endeavor discloses wherein the first resource is for a propagation of GNSS synchronization timing through an out of coverage UE (par. 140: an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), is distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net), wherein the second resource is for a propagation of GNSS synchronization timing through an in-coverage UE (par. 141: an SLSS may be transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), has the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and has a PSSID belonging to SLSS_net). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Xue by utilizing an SLSS transmitted from an out-of-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), being distinguished from an SLSS transmitted from a UE that has a coverage indicator with a field value of 1, and having a PSSID belonging to SLSS_net and an SLSS transmitted from an in-coverage UE that is directly synchronized by a GNSS (or a GNSS-equivalent device having sufficient reliability), haaving the same priority as an SLSS transmitted from a UE that has a coverage indicator with a field 
Regarding claim 3 referring to claim 1, Xue discloses A user equipment (UE) in a wireless communication system, comprising: at least one processor; at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: ... (Fig. 15).

Regarding claims 2 and 4, Xue discloses 
the UE does not have synchronization reference UE and Global Navigation Satellite System GNSS)/eNB as synchronization reference (Fig. 5 UE-4 or UE-5; par. 72: When a UE is inside network coverage, the content of the MIB-SL may be derived from a parameter which is signaled by an eNB; par. 163, 164: The eNB 1400 may instruct the UE-1 1402 to become a SynRef UE. The UE-1 1402, which has become the SynRef UE, may transmit SLSS and an MTB-SL).

Regarding claim 5, Xue discloses 
wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the BS or a network (Fig. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466